DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0193007).
Regarding claims 1-4, Mori teaches a pneumatic tire comprising a carcass, a belt, and a belt reinforcing layer.  The belt reinforcing layer (7A) comprises an organic fiber cord arranged along a tire circumferential direction and wound at an angle of 0° with respect to the circumferential direction of the tire (TABLE 2).  FIGs. 1-3 each illustrates the belt reinforcing layer (7A) covering the entire width direction of the belt.  Mori teaches a cord for the belt reinforcing layer that is substantially similar to the cord of the instant application.  See Table below.

Structural features
Instant Application: 16/204,704
Prior Art: Mori
Material
aliphatic polyamide; example: nylon 6,6
nylon 6,6 (TABLE 2)
Cord structure
double twisted structure obtained by intertwisting two twisted yarns; example: 1400 dtex/2
1400/2 (TABLE 2)
Process steps
cord is subject to dip treatment using the conventional adhesive treatment liquid. 
cord is subjected to an adhesive treatment [0036]
Nominal fineness
less than 4000 dtex;
example: 2800 dtex
2800 dtex 
Twist structure
20-40 twists/ 10 cm;the number of twist of each yarn is set to about the same degree of value;example: 26.2/27.6 
30 x 30 (TABLE 5, Example 7)
Cord count
example: 28.0 and 30.0 cords/25 mm 
50 cords/50 mm = 25 cords/25 mm (TABLE 2); 40-60 cords/50 mm = 20-30 cords/25 mm [0035]. 


Mori does not disclose:
tensile toughness = 5J or more (claim 1), 
tensile toughness x cord count = 130 to 180 (claim 1), 
cord occupancy = (cord diameter) x cord count X 100/25 = 85 % or less (claim 1)
load (N) at 2% extension x cord count = 470 or more (claim 2).

As to the claimed tensile toughness, Mori teaches a cord that is the same material, cord structure, and nominal fineness (TABLE 2, Example 7) as the instant application.  Table 5, Example 7 discloses the twist structure 30 x 30 twists/10 cm which is extremely close to Examples 1-2 of the instant application and within the suitable range (20-40 twists/10 cm) disclosed by the instant application.  Thus, there is a reasonable basis to conclude that the cord of Mori should have a tensile toughness as claimed due to the extremely close correspondence in structure and material with the instant 
As to the claimed product of the toughness and cord count, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cord of Mori satisfying the product of the toughness and cord count being 130 to 180 since a reasonable basis has been provided to conclude that the cord of Mori should have a tensile toughness as claimed and Mori teaches the cord count ranges between 40-60 cords/50 mm (20-30 cords/25 mm). 
As to the claimed product of the load at 2% extension and cord count
As to the cord occupancy, Mori does not disclose the cord diameter in numerical terms.  However, one of ordinary skill in the art would readily appreciate that the cord diameter relates to the tire cord structure.  Since Mori teaches a cord having the same material, cord structure, nominal fineness, and very similar twist configurations as the working examples of TABLES 1-2 of the instant application, the cord diameter of Mori should be approximately 0.67 mm.  Thus, the claimed cord occupancy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since there is a reasonable basis to conclude that the cord dimeter of Mori should be approximately 0.67 mm and Mori teaches the cord count ranges between 40-60 cords/50 mm (20-30 cords/25 mm).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
On page 10 in the remarks, the Applicant argues the cord diameter of Mori cannot be assessed to be approximately 0.67 mm unless objective evidence establishes that Mori adopted an organic fiber cord such as nylon 66 with intentionally increased cord diameter. 
This argument is unpersuasive because the material, cord structure, nominal fineness, and twist configuration are what determines a diameter of a cord and Mori teaches the same material, cord structure, nominal fineness, and very similar twist configurations as the working examples of TABLES 1-2 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/13/2021